Citation Nr: 9904771	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  92-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.  He also had service in a Reserve component both before 
and after his active service.

In April 1991, the veteran filed an informal claim, followed 
with a formal claim in June 1991, for service connection for 
diverticulitis.  This appeal arises from a July 1991 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
that denied service connection for diverticulitis.  A July 
1993 decision by the Board of Veterans' Appeals (Board) also 
denied service connection for diverticulitis and the veteran 
appealed to the Court of Veterans Appeals (Court).  A June 
1995 decision by the Court vacated the 1993 Board decision 
and remanded the case to the Board.  An October 1995 Board 
decision remanded the case to the RO for further development 
of the evidence.


REMAND

The veteran contends that that he had many episodes of nausea 
and vomiting after strenuous activity in service, that he has 
had many such episodes since service and he currently has 
diverticulitis.  His contentions regarding nausea and 
vomiting, in service and since, are supported by numerous 
statements from friends and relatives.  However, no medical 
professional has indicated that nausea and vomiting are 
manifestations of diverticulitis or, for that matter, that 
the veteran's nausea and vomiting in service were early 
manifestations of any current gastrointestinal disorder.

A Request for Information, VA Form 31-7101, was returned from 
the National Personnel Records Center (NPRC) in September 
1991 with the notation that the veteran's service medical 
records were not on file and may have been lost in the 1973 
fire at that facility.  The Court noted that report, and a 
heightened duty to assist the veteran in developing evidence 
pertinent to his claim, in its 1995 decision.  In fact, the 
veteran's service medical records are in the file and, 
according to a Transmittal of Medical Records, have been 
since March 1960.

The service medical records include a December 1950 entrance 
examination reflecting the veteran's denial of injuries, 
illnesses, and operations.  They also include a 13 February 
1951 sick call report where he complained of upset stomach 
and sore throat.  The examiner wrote that he did not believe 
that the three-to-four-month history of "morning nausea" 
was organically significant.  However, he diagnosed 
pharyngitis and prescribed cough syrup, gargle, and aspirin.  
On 16 February, the veteran complained of chills, headache, 
cold, and sore throat.  The diagnosis was upper respiratory 
infection and the treatment was penicillin, codeine cough 
syrup, gargle, aspirin, and confinement to quarters.  He was 
checked on 17, 18, and 19 February and treatment and 
confinement to quarters continued.  On 20 February, he was 
returned to duty.  A September 1952 separation examination 
was entirely negative for any gastrointestinal disorder.  The 
veteran has contended that he was treated in service for 
gastrointestinal disorders but those contentions are not 
supported by the available service medical records.

On a June 1991 National Archives (NA) Form 13055, the veteran 
said he was treated for unknown stomach disorders during the 
period June 1951 to October 1951 while assigned to C, 167th 
Infantry, Fort Jackson, also during the period November 1951 
to August 1952 while assigned to A, 22nd Infantry, Korea, and 
during the period August 1952 to September 1952 while 
assigned to the Fort Jackson separation center.  However, on 
a Request for Information, VA Form 70-3101, received in 
September 1991, NPRC reported that sick reports of C, 167th 
Infantry, were searched for the period June 1951 through 
October 1951, and those of A, 22nd Infantry, were searched 
for the period November 1951 through August 1952, and no 
reference to the veteran was found.  On an April 1997 NA Form 
13055, the veteran said he was treated for a gastrointestinal 
disorder during the period January 1951 to December 1952 
while assigned to the 167th Infantry and during the period 
August 1951 to December 1952 while assigned to E, 23rd 
Infantry.  On a Request for Information, VA Form 21-3101, 
received in December 1997, NPRC reported that sick reports of 
C, 167th Infantry, were searched for the period January 1951 
through August 1951, and those of E, 23rd Infantry, were 
searched for the period August 1951 through December 1951.  
The search disclosed a single Morning Report, dated 16 
February 1951, that transferred the veteran from "duty" to 
"sick in quarters."  Thus, Morning Reports correspond with 
the veteran's service medical records.

The record reflects that the veteran served in Korea, during 
the Korean Conflict, and was awarded a Combat Infantryman 
Badge.  He had 10 months and 27 days of foreign service.  He 
has reported the presence of gastrointestinal symptoms and 
treatment therefore while he was stationed in Korea.  The 
record is unclear concerning whether the veteran alleges the 
incurrence or aggravation of a gastrointestinal disorder, 
characterized as diverticulitis, during a period he was 
"engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war..."  38 U.S.C.A. § 1154(b) (West 1991).  
If so, it is necessary that his claim be adjudicated 
accordingly.  

The veteran's DD Form 214 shows 3 years, 8 months, and 22 
days of National Guard service before he entered active 
service in January 1951.  In its 1995 decision, the Court 
noted that prior service and directed the Board to seek 
medical records for that period of service.  Calculations, 
from the veteran's DD Form 214, show that he entered the 
National Guard in April 1947.  In addition, service medical 
records included a May 1949 National Guard Enlistment Record 
that showed prior service in C, 167th Infantry, beginning 
with an enlistment on 18 January 1947 and ending with a 
discharge on 21 February 1949.  The Board notes that the 
veteran's date of birth is 7 August 1931 and that he would 
have been 15 years of age in both January and April 1947.  
The veteran's age, together with the report of prior service 
on the National Guard Enlistment Record, raise some question 
as to the nature of that prior service.  The RO sought 
records for the 3 years, 8 months, and 22 days of National 
Guard service from NPRC on December 1995 and November 1996 VA 
Forms 21-3101 but the January 1996 and February 1997 NPRC 
responses were not productive.  In addition, on an April 1997 
NA Form 13075, the veteran reported that he had service in a 
reserve component from December 1952 to 1956, i.e., after his 
active service.  The RO should contact the veteran to 
determine whether that later service was also with the 
Alabama National Guard.  Then, if that service was in the 
Army Reserve, the RO should contact the veteran's old unit 
for medical records and should, in any event, contact the 
Alabama Adjutant General or other appropriate source for 
medical records for all periods of National Guard service.

In its 1995 decision, the Court referred to his June 1991 
claim and asserted that the veteran reported treatment by 
Joseph Sanders, Perry Cochran, and Lester Avritt, since 1945, 
six years before he entered active service.  In fact, the 
claim form listed those men as persons other than physicians 
who knew of his diverticulitis.  In a December 1995 letter, 
the RO asked the veteran to obtain statements from those men 
and, in a February 1996 statement received in March, he 
reported that he was unable to locate Sanders and Cochran and 
that Avritt was dead.  In a November 1996 letter, the RO 
again asked about Sanders, Cochran, and Avritt and, in a 
December 1996 statement, the veteran reported that Sanders 
and Cochran were also dead.  Nevertheless, the RO wrote to 
them at the addresses listed on the June 1991 claim but all 
of the letters were returned undelivered in April 1998.

On his June 1991 claim, the veteran reported that he was 
treated for stomach problems by Doctors Bain, Lucky, and 
"Singletin" at the Voin Lemore Hospital, Selma, from 1951 
to 1961.  The RO wrote to the doctors at the hospital but 
received a June 1991 reply from Vaughn Regional Medical 
Center saying that those doctors were no longer on staff.  In 
its 1995 decision, the Court directed that the hospital be 
contacted for records filed there.  In a December 1996 
statement, the veteran reported that he visited the hospital 
and learned that they had no record there of his treatment.  
The RO wrote to the hospital in April 1998 and, though no 
response appears of record, a June 1998 deferred rating 
decision reported that the hospital responded with nothing 
more than a current telephone number for Dr. Singleton.  
However, it does not appear that any effort has been made to 
contact Dr. Singleton.

The earliest reference to diverticulitis appears in a January 
1992 note on the prescription form of Dr. H. Ben Ringsdorf.  
It was there noted that the veteran was diagnosed with 
diverticulitis by a Dr. S. Phillips in January 1970.  There 
are no records in the file from a Dr. Phillips.  Dr. 
Ringsdorf went on to say that the veteran was seen in his 
office in September 1988 with left low quadrant pain and a 
"history of diverticulosis suspect."  A January 1992 letter 
from Dr. Jack Coleman reported that he treated the veteran 
for diverticulitis on September 16 and November 5, 1987.  A 
February 1996 letter from Dr. Albert Thomas reported that the 
veteran had been his patient since May 1992 for, among other 
disorders, diverticulitis of the colon.

The veteran underwent an esophagogastroduodenscopy and 
sigmoidoscopy at Providence Hospital in July 1996.  The 
examination of the upper intestinal tract showed mild 
narrowing at the gastroesophageal junction, a large hiatal 
hernia, superficial ulcers in the distal esophagus, and 
linear erosions in the distal esophagus extending into the 
upper esophagus.  The diagnosis was hiatal hernia with grade 
III reflux esophagitis.  The examination of the lower 
intestinal tract showed no gross lesions but numerous sigmoid 
diverticula.  The diagnosis was diverticulosis.  An August 
1997 VA esophagogastroduodenoscopy revealed a small hiatal 
hernia and a linear, healed tract of the esophagus possibly 
representing a healed mucosal tear or a healed ulceration.  
The lower esophageal sphincter was felt to be normal, the 
mucosa was normal, and there were no active lesions, 
inflammation, ulceration, or scarring.  Pathology reported 
Helicobacter pylori.

In its 1995 decision, the Court noted that the duty to assist 
may include a thorough and contemporaneous examination that 
takes into account the records of prior medical treatment and 
prior examinations.  Green v. Derwinski, 1 Vet. App. 121 
(1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell 
v. Brown, 5 Vet. App. 454 (1993); 38 C.F.R. § 3.326.  In its 
October 1995 remand, the Board directed that the veteran be 
afforded a gastroenterological examination to determine the 
nature, origin, and severity of diverticulitis.  After a 
comprehensive review of the claim file, the examiner was to 
render an opinion as to whether the veteran currently had 
diverticulitis and, if so, the probable date of onset.  In 
sum, the Board was seeking medical evidence of a current 
disability as well as medical evidence that the veteran's 
nausea and vomiting in service were the early manifestations 
of such a current disability.

The veteran was afforded a VA examination in August 1997, but 
it is clear from the report thereof, and noted by the 
veteran's representative in his November 1998 statement, that 
the examiner failed to first conduct a comprehensive review 
of the claim file.  The examination report referred to 
history from the veteran and the 1997 VA 
esophagogastroduodenoscopy but not to the 1996 
esophagogastroduodenoscopy and sigmoidoscopy or any other 
medical evidence of record.  Further, the examiner did not 
address the significance of the veteran's reports of nausea 
and vomiting in service.  Finally, the examiner did not 
provide the opinion required by the October 1995 Board 
remand.  The Court has ruled that the Board must remand cases 
where there has been a failure to comply with directions in 
an earlier Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for a gastrointestinal disorder 
since service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained to include 
relevant records from Drs. Singletin, 
Phillips, and Thomas.  These physicians 
should be advised that copies of actual 
treatment records would be more 
beneficial to VA than summaries of same.  

2.  The RO should contact the veteran to 
identify the Reserve component in which 
he served from December 1952 to 1956.  If 
he served in the Army Reserve, the RO 
should contact his old unit, if possible, 
and obtain any medical records generated 
for the veteran by that service.  In any 
event, the RO should contact the Alabama 
Adjutant General to obtain any medical 
records generated for the veteran by that 
service.

3.  Upon completion of the development in 
paragraphs 1 and 2 above, and after all 
evidence obtained pursuant thereto has 
been associated with the claim file, the 
file should be delivered to the examiner 
who conducted the August 1997 VA 
examination.  It is imperative that the 
examiner reviews the entire claim file to 
include service medical records and 
statements regarding the veteran's 
symptoms of nausea and vomiting after 
strenuous activity in service.  After all 
of the evidence has been reviewed, the 
examiner should render an opinion as to 
(1) the nature and extent of an current 
gastrointestinal disability that the 
veteran may have and (2) whether his 
nausea and vomiting following strenuous 
activity in service were early 
manifestations of a current disability.  
The factors upon which the medical 
opinion is based must be set forth in the 
report.

4.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO, to include 
appropriate consideration of the 
38 U.S.C.A. § 1154(b.  If the decision 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  However, the case should not 
be returned to the Board until the RO ensures compliance with 
the foregoing directions.  The veteran need take no action 
until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


